DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
1.1.	The line-4 of the claim sets forth that claim 13 depends on claim 1, and line-5 of the claim 13 sets forth that claim 13 depends on claim 5, which makes unclear to determine the claim dependency. In addition, the examiner interprets that claim 13 depends on claim 5 in order to apply the prior art rejection below.
1.2.	It is unclear to determine whether the limitation “a control device” (line 5) refers to the limitation “A control device” (line 1) of claim-5, or, if it is a new limitation. In addition, the examiner interprets the aforesaid “control device” of line 5 and the one in claim-5 as being the same in order to apply prior art in the rejection under below.
1.3. 	Furthermore, claim 14 is also rejected because it depends on claim 13.

Examiner’s Note
2.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-5 and 13-15 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motz et al (Pub. No.: US 2007/0200564 hereinafter mentioned “Motz”).

As per claim 1,  Motz, in the embodiment of Fig. 13 that includes Fig. 9B, discloses:
A sensor for determining a direction of a magnetic field (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
at least one magnetoresistive sensor element (Fig. 9B, see the GMR sensor 202. Also see [0094] and [0098]) for determining the direction of the magnetic field (see [0094] and [0049]); and
at least one further sensor element of another type (Fig. 9B, see any of the Hall sensors 210. Also see [0094] and [0098]) which is suitable for determining the direction of the magnetic field (see [0094] and [0049]).

As per claim 2,  Motz discloses the sensor of claim 1 as described above.
Motz further discloses: 
wherein the at least one magnetoresistive sensor element (Fig. 9B, see the GMR sensor 202. Also see [0094] and [0098]) is arranged on a surface of a substrate (Fig. 9B, see the substrate 206. Also see [0093] and [0098]); and
wherein the at least one further sensor element (Fig. 9B, see any of the Hall sensors 210. Also see [0094] and [0098]) is arranged inside the substrate (Fig. 9B, see the substrate 206. Also see [0093] and [0098]).

As per claim 3,  Motz discloses the sensor of claim 2 as described above.
Motz further discloses: 
wherein the at least one further sensor element (Fig. 9B, see any of the Hall sensors 210. Also see [0094] and [0098]) extends inside the substrate perpendicular to the surface of the substrate (Fig. 9B, see the substrate 206. Also see [0093] and [0098]). 

As per claim 4,  Motz discloses the sensor of claim 1 as described above.
Motz further discloses: 
wherein the at least one further sensor element extends is a Hall sensor element (Fig. 9B, see any of the Hall sensors 210. Also see [0094] and [0098]).

As per claim 5,  Motz, in the embodiment of Fig. 13 that includes Fig. 8 that includes Fig. 6, discloses:
A control device for determining a direction of a magnetic field (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), which is configured to:
determine a first angle indicating the direction of the magnetic field (see [0085]-[0086] and [0049]) based on measured values from a magnetoresistive sensor element (Fig. 8, see the GMR sensor 202. Also see [0079] and [0098]); and
correct the first angle (see [0085] and [0098]) based measured values from a further sensor element of a different type (Fig. 8, see any of the Hall sensors 210 and/or 204. Also see [0079] and [0084]) which is suitable for determining the direction of the magnetic field (see [0085]-[0086] and [0049]).

As per claim 13,  Motz discloses the control device of claim 5 as described above.
Motz further discloses:
a sensor (Fig. 8 and/or 13, see the sensor 200. Also see [0079] and [0098]) for determining the direction of the magnetic field as claimed in claims 1 (see [0085]-[0086] and [0049]); and
a control device (Fig. 13, see the processing circuit 220. Also see [0098]) as claimed in claim 5 which is coupled to the magnetoresistive sensor element (Fig. 13, see the GMR sensor 202. Also see [0079] and [0098]) and to the further sensor element of the sensor (Fig. 13, see the Hall sensor 204. Also see [0098]). 

As per claim 14,  Motz discloses the control device of claim 13 as described above.
Motz further discloses:
a measurement signal output which is configured to output an output signal (Fig. 13, see the output of the processing circuit 220. Also see [0098]) indicating a corrected first angle of the magnetic field (see [0085] and [0098]).

As per claim 15,  Motz, in the embodiment of Fig. 13 that includes Fig. 8 that includes Fig. 6, discloses:
A method for determining a direction of a magnetic field (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
determining a first angle indicating the direction of the magnetic field (see [0085]-[0086] and [0049]) using at least one magnetoresistive sensor element (Fig. 8, see the GMR sensor 202. Also see [0079] and [0098]); and
correcting the first angle (see [0085] and [0098]) based on measured values from a further sensor element of a different type (Fig. 8, see any of the Hall sensors 210 and/or 204. Also see [0079] and [0084]) which is suitable for determining the direction of the magnetic field (see [0085]-[0086] and [0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 6, 16 and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Motz in view of Zak (Pub. No.: US 2009/0315541 hereinafter mentioned as “Zak”).

As per claim 6,  Motz discloses the control device of claim 5 as described above.
Motz further discloses the control device further configured to correct the first angle as described above but does not explicitly disclose that it is further configured to carry out a Fourier transform of a plurality of measured values from said further sensor element to obtain a phase value for said further sensor element.
However, Zak further discloses: 
correct the first angle, to carry out a Fourier transform of a plurality of measured values from the further sensor element to obtain a phase value for the further sensor element (see [0022]-[0024], [0014] and claim-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to carrying out “a Fourier transform of a plurality of measured values from said further sensor element to obtain a phase value for said further sensor element” disclosed by Zak into Motz, with the motivation and expected benefit related to improving the sensor and measurements by generating extremely accurate position data, and further providing a sensor  capable of reliably functioning in extremely hostile environments (Zak, Paragraph [0007]).
Furthermore, Motz states that “While this invention has been described in terms of several preferred embodiments, there are alterations, permutations, and equivalents which fall within the scope of this invention. It should also be noted that there are many alternative ways of implementing the methods and compositions of the present invention” (Motz, Paragraph [0126]).

As per claim 16,  Motz discloses the method of claim 15 as described above but does not explicitly disclose carrying out a Fourier transform of a plurality of measured values from said further sensor element to obtain a phase value for said further sensor element.
However, Zak further discloses: 
carrying out a Fourier transform of a plurality of measured values from the further sensor element to obtain a phase value for the further sensor element (see [0022]-[0024], [0014] and claim-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “carrying out a Fourier transform of a plurality of measured values from said further sensor element to obtain a phase value for said further sensor element” disclosed by Zak into Motz, with the motivation and expected benefit related to improving the sensor and measurements by generating extremely accurate position data, and further providing a sensor  capable of reliably functioning in extremely hostile environments (Zak, Paragraph [0007]).

As per claim 20,  Motz discloses the method of claim 15 as described above but does not explicitly disclose:
a computer program having a program code which causes a method as claimed in claim 15 to be carried out when the program code is executed on a programmable hardware component.
However, Zak further discloses: 
a computer program having a program code (see [0017] and [0020] and claim-1. The algorithms of Zak are program codes) which causes a method as claimed in claim 15 to be carried out when the program code is executed on a programmable hardware component (Fig. 1, see the processor 26. Also see [0022]-[0024], [0014] and claim-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “a computer program having a program code which causes a method as claimed in claim 15 to be carried out when the program code is executed on a programmable hardware component” disclosed by Zak into Motz, with the motivation and expected benefit related to improving the sensor and measurements by generating extremely accurate position data, and further providing a sensor  capable of reliably functioning in extremely hostile environments (Zak, Paragraph [0007]).

5.	Claim(s) 7 and 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Motz in view of Blossfeld (Pub. No.: US 2005/0001613 hereinafter mentioned as “Blossfeld”).

As per claim 7,  Motz discloses the control device of claim 5 as described above but does not explicitly disclose that it is further configured to
interpolate temporally successive measured values from the further sensor element.
However, Blossfeld further discloses:
interpolate temporally successive measured values from the further sensor element (see [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to carrying out “interpolate temporally successive measured values from the further sensor element” disclosed by Blossfeld into Motz, with the motivation and expected benefit related to improving the sensor and measurements by reducing computational expenditure in the control device of the sensor (Blossfeld, Paragraph [0044]), and further by compensating the offset or offset voltage, and to output an offset-free voltage (Blossfeld, Paragraph [0009]).
Furthermore, Motz states that “While this invention has been described in terms of several preferred embodiments, there are alterations, permutations, and equivalents which fall within the scope of this invention. It should also be noted that there are many alternative ways of implementing the methods and compositions of the present invention” (Motz, Paragraph [0126]).

As per claim 17,  Motz discloses the method of claim 15 as described above but does not explicitly disclose that it is further comprising:
interpolating temporally successive measured values from the further sensor element.

interpolating temporally successive measured values from the further sensor element (see [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to carrying out “interpolating temporally successive measured values from the further sensor element” disclosed by Blossfeld into Motz, with the motivation and expected benefit related to improving the sensor and measurements by reducing computational expenditure in the control device of the sensor (Blossfeld, Paragraph [0044]), and further by compensating the offset or offset voltage, and to output an offset-free voltage (Blossfeld, Paragraph [0009]).

6.	Claim(s) 8 are/is rejected under 35 U.S.C. 103 as being unpatentable over Motz in view of Stumpe et al (Patent No.: US 6,448,761 hereinafter mentioned as “Stumpe”).

As per claim 8,  Motz discloses the control device of claim 5 as described above.
Motz further discloses the control device further configured to trigger the determination of a measured value using the further sensor element as described above but does not explicitly disclose that it is done if the first angle satisfies a predetermined criterion.
However, Stumpe further discloses:
trigger the determination of a measured value using the further sensor element if the first angle satisfies a predetermined criterion (Fig. 3, see representation of the output signals of the Hall probe of Fig. 2 that trigger a measured value is determined when the angular value satisfies the increases/increment criterion. Also see column 4, lines 55-65]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to triggering the determination of a measured value using the further sensor element “if the first angle satisfies a predetermined criterion” disclosed by Stumpe into Motz, with the motivation and expected benefit related to improving the sensor and measurements by providing a measured voltage value that clearly defines a definitive angular value using 
Furthermore, Motz states that “While this invention has been described in terms of several preferred embodiments, there are alterations, permutations, and equivalents which fall within the scope of this invention. It should also be noted that there are many alternative ways of implementing the methods and compositions of the present invention” (Motz, Paragraph [0126]).

7.	Claim(s) 9-12, 18 and 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Motz in view of Mita et al (Pub. No.: US 2010/0321008 hereinafter mentioned as “Mita”).

As per claim 9,  Motz discloses the control device of claim 5 as described above.
Motz further discloses correcting the first angle based on the measured values from the further sensor element as described above but does not explicitly disclose that it is done by determining a second angle.
However, Mita further discloses:
in order to correct the first angle, determine a second angle based on the measured values from the further sensor element (Figs. 8a-8c, see the angles of the curves. Also see [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the determination of “a second angle” disclosed by Mita into Motz, with the motivation and expected benefit related to improving the sensor and measurements by reducing the angle error (Mita, Paragraph [0163]), also by detecting the angle with high accuracy (Mita, Paragraph [0011]), and further increasing the accuracy of the measured angle (Motz, Paragraph [0085]).
Furthermore, Motz states that “While this invention has been described in terms of several preferred embodiments, there are alterations, permutations, and equivalents which fall within the scope of this invention. It should also be noted that there are many alternative ways of implementing the methods and compositions of the present invention” (Motz, Paragraph [0126]).

As per claim 10, the combination of Motz and Mita discloses the control device of claim 9 as described above.
Mita, with the obvious motivation set forth above in claim-9, further discloses:
determine the second angle, to combine a plurality of measured values from the further sensor element (Figs. 8a-8c, see the values Vx and Vy corresponding to the angles of the curves. Also see [0163] and [0154]).

As per claim 11,  the combination of Motz and Mita discloses the control device of claim 9 as described above.
Mita, with the obvious motivation set forth above in claim-9, further discloses:
correct the first angle to form a difference (see [0118]. The differential outputs generated between Vx1 and Vx2 and between Vy1 and Vy2) between first angles and second angles determined at the same times (Figs. 8a-8c, see the values Vx and Vy corresponding to the angles of the curves. Also see [0163] and [0154]).

As per claim 12,  the combination of Motz and Mita discloses the control device of claim 11 as described above.
Mita, with the obvious motivation set forth above in claim-9, further discloses:
in order to correct the first angle, combine a plurality of differences (see [0118]. The differential outputs generated between Vx1 and Vx2 and between Vy1 and Vy2) between the first angle and the second angle which are determined for successive times (Figs. 8a-8c, see the values Vx and Vy corresponding to the angles of the curves. Also see [0163] and [0154]).

As per claim 18,  Motz discloses the method of claim 15 as described above.
Motz further discloses the measured values from the further sensor element to correct the first angle as described above but does not explicitly disclose determining a second angle.
However, Mita further discloses:

determining a second angle based on the measured values from the further sensor element to correct the first angle (Figs. 8a-8c, see the angles of the curves. Also see [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the determination of “a second angle” disclosed by Mita into Motz, with the motivation and expected benefit related to improving the sensor and measurements by reducing the angle error (Mita, Paragraph [0163]), also by detecting the angle with high accuracy (Mita, Paragraph [0011]), and further increasing the accuracy of the measured angle (Motz, Paragraph [0085]).

As per claim 19,  the combination of Motz and Mita discloses the method of claim 18 as described above.
Mita, with the obvious motivation set forth above in claim-18, further discloses:
wherein the correction of the first angle further comprises forming a difference (see [0118]. The differential outputs generated between Vx1 and Vx2 and between Vy1 and Vy2) between first angles and second angles determined at the same times (Figs. 8a-8c, see the values Vx and Vy corresponding to the angles of the curves. Also see [0163] and [0154]).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867